06/09/2022
                 IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                          March 11, 2022 Session1

                    IN RE ESTATE OF JAMES M. MCKINNEY

                Appeal from the Chancery Court for Williamson County
                 No. 20PR-11151     Joseph A. Woodruff, Chancellor


                               No. M2021-00703-COA-R3-CV


In this appeal, we construe a will. The trial court determined that the will disinherited one
of the testator’s two daughters by necessary implication when the testator identified only
one daughter as his child in the “Family” clause and did not indicate a specific intent to
include the other daughter in the residue clause that disposed of his estate. Upon our de
novo review, we hold that inclusive language in the family clause does not operate to
disinherit one daughter when the residue clause defined “children” differently, such that
both of the testator’s daughters are beneficiaries under the will. We therefore reverse the
judgment of the chancery court and remand the matter for further proceedings.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Reversed;
                                 Case Remanded

ANDY D. BENNETT, J., delivered the opinion of the Court, in which W. NEAL
MCBRAYER, J., and JILL BARTEE AYERS, Sp. J., joined.

Peter C. Robison and Blakeley Dossett Matthews, Nashville, Tennessee, for the appellant,
Kathleen Erin McKinney.

Rebecca Blair, Brentwood, Tennessee, for the appellee, Elizabeth McKinney.

                                           OPINION

                            FACTUAL AND PROCEDURAL HISTORY

      This appeal requires us to construe a will. James McKinney (“Testator”), a resident
of Williamson County, died on July 4, 2020. He left a seven-page, typed will that was
formally executed on June 16, 2020, before two witnesses who also, along with Testator,
  1
    Oral argument in this case was heard on March 11, 2022, at Belmont University College of Law in
Nashville, Tennessee.
signed a self-proving affidavit before a notary public. Testator had two daughters:
Elizabeth McKinney and Kathleen “Erin” McKinney. We will refer to both daughters by
their given names in this opinion as they have the same last name. We mean no disrespect
by doing so. The half-sisters’ dispute in this will contest centers on the following two
clauses:

                                        FAMILY

             At the time of executing this Will, I am unmarried. The names of my
      children are listed below. Unless otherwise specifically indicated in this Will,
      any provision for my children includes the below-named children, as well as
      any child of mine hereafter born or adopted.

             Elizabeth McKinney

                                            ...

                      PRIMARY REMAINDER BENEFICIARIES

             I divide all of the residue and remainder of my gross estate, real and
      personal, wherever situated, into as many equal shares as there are living
      children of mine and deceased children of mine with issue then living. Each
      living child shall be given one share. Any share of my estate allocated to a
      deceased child with issue then living shall be further divided into share for
      said issue, per stirpes. Unless otherwise indicated in my Will, the shares
      allocated to my children and the issue of my deceased children will be
      distributed to these beneficiaries, outright and free of trust. The terms
      “issue,” “child,” “children,” include a person who has a parent-child
      relationship, as defined under applicable state law, with the person through
      whom this person claims benefits under my Will. These terms do include
      persons who are adults at the time of adoption.

      The will makes no other specific bequests but disposes of the entire estate by the
above “Primary Remainder Beneficiaries” residue clause. The will also names Testator’s
daughter Elizabeth as Executor.

       Elizabeth petitioned the Williamson County Chancery Court to probate the will and
to be appointed Executor. Her petition identified Elizabeth and Erin as heirs at law but
Elizabeth as the only beneficiary under the will due to the language of the Family clause.
The clerk and master granted the petition by an Order of Probate entered on August 4,
2020, and issued Letters Testamentary.



                                           -2-
       Erin filed a motion to alter or amend the Order of Probate, on the basis that the
petition misrepresented that Elizabeth was the sole beneficiary, resulting in an order “based
on . . . mistake, inadvertence, excusable neglect, or misrepresentation” that should be
altered or amended, pursuant to Tenn. R. Civ. P. 60.02(2) or (3), to require “normal
inventory, interim accountings, and final accountings.” Elizabeth responded, asserting that
by not naming Erin in the Family clause of the will, Testator “purposely and effectively
disinherited [Erin].”

        Erin then filed a petition to construe the will, asking the trial court to construe the
will to include her as a child and beneficiary of Testator. She argued that Testator’s intent
is “clear” because the Primary Remainder Beneficiaries clause “identified all his children
as remainder beneficiaries” and thus included her as one of his beneficiaries.

        The clerk and master entered an order finding that “rather than amending the Order
of Probate, it is appropriate to separately order the Personal Representative file an
inventory.” By that time, Elizabeth had already filed an inventory valuing the estate. The
clerk and master further found that there was no misrepresentation in Elizabeth’s petition
for probate and ordered that Erin’s motion for construction of the will would be heard by
the trial court.

       Elizabeth responded to the petition to construe, arguing that the disinheritance of
one child does not provide a basis for attacking a will. She contended that the plain meaning
of the will’s “Family” clause defines the term “children” by naming only Elizabeth and
that the “Primary Remainder Beneficiaries” clause does not state that the term “children”
is to be defined differently than in the “Family” clause. Accordingly, she argued that
construing the term “children” in the “Primary Remainder Beneficiaries” clause to include
Erin would render the “Family” clause meaningless. She also argued that if the trial court
should determine that an ambiguity existed in the will, it would be a latent one, for which
parol evidence could be considered. To her response, she attached her own affidavit and
the affidavit of Kevin Gray, a friend of her father’s, both of which discussed the
circumstances under which Testator drafted his will.

       Erin moved to strike those affidavits as immaterial and an improper use of parol
evidence, given her position that the will is unambiguous on its face, or if an ambiguity
exists, it is a patent one, for which no parol evidence can be considered. Elizabeth
responded, requesting that the trial court “permit consideration of the parol evidence
submitted by Respondent in order to put itself as near as possible in the situation of the
Decedent at the time the Decedent executed his Last Will and Testament.”

       After a hearing, at which Elizabeth and Mr. Gray testified, the trial court entered an
order permitting Erin to file the affidavit of Bonnie McKinney (Erin’s mother and
Testator’s former wife) and permitting Elizabeth to respond by counter-affidavit. Bonnie
McKinney’s declaration was filed by Erin, and Elizabeth did not respond.

                                             -3-
        The trial court then entered an order, holding that it was not permitted to consider
testimony from Elizabeth, Bonnie, or Mr. Gray about statements Testator made, but that it
could consider the “surrounding circumstances” to determine his intent.2 Accordingly, the
trial court stated that it only considered Elizabeth’s testimony that Testator drafted the will
without assistance using online software. The trial court also denied Erin’s motion to strike
the affidavits that Elizabeth had filed upon its conclusion that the pleadings contained no
parol evidence. The trial court determined that because the affidavits were referenced in
only the “law and argument” part of Elizabeth’s response, “there is nothing to strike under
[Tenn.] Rule [Civ. P.] 12.06.” However, it also stated that “to the extent Elizabeth’s
memorandum of law contains matter qualifying as immaterial or impertinent under Rule
12.06, the court has declined to consider or rely upon it.”

        The trial court ultimately determined that the “Family” clause unambiguously
reflected Testator’s intent that all references to his children should be construed to mean
only Elizabeth. The trial court also concluded that the residuary clause’s failure to name
Erin did not indicate an intent to include her. Under the trial court’s construction of the
will, Erin was not a beneficiary “because Testator’s intent to disinherit Petitioner is clear,
unambiguous, and effective under Tennessee law.”

        Erin appeals, raising the following issues for our review:

        1. Whether the trial court erred by considering parol evidence of the
           testator’s alleged testamentary intent.
        2. Whether the trial court erred in construing the “Family” provision of the
           last will and testament of James M. McKinney to exclude his daughter,
           Appellant Kathleen Erin McKinney.
        3. Whether the trial court erred in construing the residuary provision of the
           last will and testament of James M. McKinney to not include all his
           children.

                                        STANDARD OF REVIEW

       Construction of a will, including whether an heir has been disinherited, is a question
of law for the court. In re Estate of Eden, 99 S.W.3d 82, 91 (Tenn. Ct. App. 1995) (citing
McDonald v. Ledford, 140 Tenn. 471, 477-78, 205 S.W. 312, 314 (Tenn. 1918); Presley v.
Hanks, 782 S.W.2d 482, 487 (Tenn. Ct. App. 1989)). “Since construing a will involves

   2
    In making this determination, the trial court quoted language from Stickley v. Carmichael, in which the
Tennessee Supreme Court held that a “testator’s intention ‘is to be ascertained from the particular words
used, from the context, and from the general scope and purpose of the will, read in light of the surrounding
and attending circumstances.’” 850 S.W.2d 127, 132 (Tenn. 1992) (quoting Moore v. Neely, 370 S.W.2d
537, 540 (Tenn. 1963)).



                                                   -4-
questions of law, our review will be de novo on the record without any presumption of
correctness.” Id. at 92 (citing Presley, 782 S.W.2d at 487).

                                         ANALYSIS

       “The purpose of a suit to construe a will is to ascertain and give effect to the
testator’s intention.” Id. at 87 (citations omitted). Thus, in a will construction case, we
examine the “four corners” of the document to discern the testator’s intent, which must
prevail unless it contravenes some established rule of law. Wirt v. Cannon, 44 Tenn. (4
Cold.) 121, 125 (Tenn. 1867). The Tennessee Court of Appeals has stated:

      In seeking out the testator’s intent, we have several rules of construction to
      aid us in that effort. However, all rules of construction are merely aids in
      ascertaining the intent of the testator.

             In gleaning the testator’s intent, we look to the entire will, including
      any codicil. The testator’s intent is to be determined from the particular
      words used in the will itself, and not from what it is supposed the testator
      intended. Where the will to be construed was drafted by the testator himself
      who was not versed in the law and without legal assistance[,] the court in
      arriving at the intention of the testator should construe the language of the
      will with liberality to effectuate what appears to be the testamentary purpose.

In re Estate of Milam, 181 S.W.3d 344, 353 (Tenn. Ct. App. 2005) (citations and quotation
marks omitted). In Tripp. v. Tripp, this Court observed:

             The testator’s intention is to be ascertained from the particular words
      used in the will itself, from the context in which those words are used, and
      from the general scope and purposes of the will read in light of the
      surrounding circumstances. . . . Every will is sui generis and therefore
      references to other cases involving the testator’s intention are usually of little
      assistance in construing and interpreting wills.

No. 03A01-9508-CH-00271, 1996 WL 83013, at *3 (Tenn. Ct. App. Feb. 28, 1996) (citing
Presley, 782 S.W.2d at 487-88.

      I.     The Evidence Presented

       In her first issue raised, Erin presents several arguments pertaining to the trial
court’s consideration of evidence presented by Elizabeth. First, she argues that the trial
court improperly considered the testimony of Elizabeth that Testator drafted the will
without assistance using online software. She contends that testimony would have been


                                            -5-
based on statements made by Testator, in violation of the Dead Man’s Statute, found at
Tenn. Code Ann. § 24-1-203, which provides:

       In actions or proceedings by or against executors, administrators, or
       guardians, in which judgments may be rendered for or against them, neither
       party shall be allowed to testify against the other as to any transaction with
       or statement by the testator, intestate, or ward, unless called to testify thereto
       by the opposite party. If a corporation is a party, this disqualification shall
       extend to its officers of every grade and its directors.

        We find Erin’s arguments unavailing. That statute does not apply to this will contest
because the proceeding is not against the executor in her capacity as such and because the
testimony offered would not increase or diminish the size of the decedent’s estate, only the
distribution of the assets of the estate. Cantrell v. Estate of Cantrell, 19 S.W.3d 842, 846
(Tenn. Ct. App. 1999); In re Estate of Eden, 99 S.W.3d at 89. Moreover, Erin failed to
raise the issue in the trial court below and cannot raise it for the first time on appeal. Barnes
v. Barnes, 193 S.W.3d 495, 501 (Tenn. 2006).

         Second, Erin contends that the trial court impermissibly considered parol evidence
in construing the will. She argues that the will is not ambiguous, such that parol evidence
is not admissible; however, she also argues that if the will is ambiguous, it is patently
ambiguous due to the deficiency of the language of the will itself, and therefore parol
evidence is inadmissible. Elizabeth also contends that the will is not ambiguous, but if it
is, it suffers from a latent ambiguity.

       In Estate of Burchfiel v. First United Methodist Church of Sevierville, this Court
recited:

       “A ‘patent’ ambiguity . . . is one which appears upon the face of the
       instrument, as, for example, a bequest to ‘some’ of the six children of the
       testator’s brother; while a ‘latent’ ambiguity is one which is not discoverable
       from a perusal of the will but which appears upon consideration of the
       extrinsic circumstances, as, for example, a bequest to ‘my cousin John,’ it
       appearing that the testator has two or more cousins named John.”

933 S.W.2d 481, 483 (Tenn. Ct. App. 1996) (quoting 80 AM. JUR. 2d § 1281 (1975)).
Extrinsic evidence is admissible to explain a latent ambiguity, but not a patent one. Id. at
482. However, certain extrinsic evidence is always admissible, regardless of whether a will
is unambiguous or patently ambiguous, as stated in Horadam v. Stewart:

       [T]o the extent the parol evidence rule is exclusionary, it does not prevent
       courts from hearing parol testimony that allows them to “put themselves as
       near as possible in the situation of the makers of the wills whose language is

                                              -6-
       to be interpreted[.]” Treanor v. Treanor, 152 S.W.2d 1038, 1041 (Tenn. Ct.
       App. 1941). For example, extrinsic evidence that shows “the state of facts
       under which the wills were made, the situation of the properties of the
       testators, the members of their families and other relevant or cognate facts[,]”
       may be considered regardless of ambiguity classification. Id. (quoting
       Cannon v. Ewin, 18 Tenn. App. 388, 77 S.W.2d 990, 992 (Tenn. Ct. App.
       1934)). Thus, [the testator’s] relationship to and history with the parties, as
       well as any inter vivos transfers of her property, are important considerations
       to help us understand her intent in executing the Will.

No. M2007-00046-COA-R3-CV, 2008 WL 4491744, at *6 (Tenn. Ct. App. Oct. 6, 2008).
Accordingly, evidence that Testator had two children can be considered.

       In the Family clause, Testator stated that “any provision for my children includes
the below-named children, as well as any child of mine hereafter born or adopted” and then
only Elizabeth’s name appears. The Primary Remainder Beneficiaries clause’s language
defines “child” and “children” to “include[] a person who has a parent-child relationship
with the person through whom this person claims benefits under my Will.” Erin’s and
Elizabeth’s interpretations of these provisions differ, but their different interpretations do
not automatically render the language ambiguous. “Although parties may propose
conflicting interpretations of a will, if the written instrument is so worded that it can be
given a certain or definite legal meaning or interpretation, then it is not ambiguous and the
court will construe the will as a matter of law.” 96 C.J.S. Wills § 953 (2022); cf. Fisher v.
Revell, 343 S.W.3d 776, 779 (Tenn. Ct. App. 2009) (stating, in the context of interpreting
an insurance policy, that the language “is not ambiguous merely because the parties have
different interpretations”). As is discussed in greater detail in section II, the language of
the Family clause is inclusive and is not in conflict with the language of the Primary
Remainder Beneficiaries clause. We conclude that the will is unambiguous and thus will
not consider the extrinsic evidence presented by the parties to explain Testator’s use of the
language. We therefore affirm the trial court’s holding in this regard.

        In this context, we are unpersuaded by Erin’s argument that the trial court’s
recitation of the testimony it heard indicates that it considered such testimony in making
its ruling, in violation of the rule against extrinsic evidence. The trial court expressly stated
that it did not consider that evidence other than Elizabeth’s testimony that Testator drafted
the will without assistance, using online software. Such evidence, along with the
undisputed fact that Testator had two daughters, is permissible for the trial court’s and our
consideration, as it provides the “surrounding circumstances” of the drafting of the will so
as to shed light on Testator’s intent. Presley, 782 S.W.2d at 487; see also Stickley, 850
S.W.2d at 132; Horadam, 2008 WL 4491744, at *6. Trial courts (and juries) are certainly
equipped to exclude evidence from consideration that may have been presented, and the
trial court’s mere recitation in the order of all the evidence presented to it does not lead us
to the conclusion that its decision was improperly influenced by inadmissible evidence.

                                              -7-
       II. Construction of the Will

       We take up Erin’s second and third issues together, as each focuses on a separate
clause of the will, but we must construe them together. She argues that the trial court
misinterpreted the language of the Family clause to be exclusive rather than inclusive, and
then limited the definition of “children” in the Primary Remainder Beneficiaries clauses
accordingly. This interpretation then resulted in the trial court’s conclusion that Testator
disinherited Erin. In response, Elizabeth argues that the trial court was correct because the
Family clause limits Testator’s children to only her name and the Primary Remainder
Beneficiaries clause “does not specifically state that . . . Erin . . . is to be included as a
beneficiary of the Testator’s will,” resulting in Erin’s disinheritance by implication.

       In construing this will and determining whether Testator disinherited Erin, we
examine the language within the four corners of the document, determining Testator’s
intent from the particular words he used. In re Estate of Milam, 181 S.W.3d at 353.
“‘Every word used by a testator in a will is presumed to have some meaning.’” Id. at 354
(quoting In re Estate of Jackson, 793 S.W.2d 259, 261 (Tenn. Ct. App. 1990)). “[I]f there
are provisions in the will that tend to conflict, we must look to that provision which in our
opinion more nearly conveys the testator’s wishes and reconcile or disregard the
conflicting portions. The primary intent must override the secondary one if either must
fail.” Jones v. Jones, 462 S.W.2d 872, 873-74 (Tenn. 1971).

        “The power to disinherit is part of the power of testamentary disposition.” In re
Estate of Eden, 99 S.W.3d at 92 (citing Bradford v. Leake, 137 S.W. 96, 98 (Tenn.
1911); In re Estate of Jackson, 793 S.W.2d 259, 261-62 (Tenn. Ct. App. 1990)). “In order
to disinherit an heir, a testator must prepare a will that disinherits the heir by express words
or by necessary implication.” In re Estate of Eden, 99 S.W.3d at 92 (citing McDonald, 205
S.W. at 314.) “[A] testator’s failure to provide for a living child in his or her will is
ordinarily equivalent to a disinheritance of that child.” Id. at 93 (citing Burns v. Allen, 23
S.W. 111, 112 (Tenn. 1893)). A court may conclude that “a child has been disinherited by
unavoidable inference when the child is not mentioned in the will and the testator leaves
all his property to someone else.” Id. (citing Reaves v. Hager, 50 S.W. 760, 761 (Tenn.
1899)). “A testator can disinherit his heirs only by giving his property to others, and mere
words excluding the heirs, without an affirmative disposition to others, will not suffice to
disinherit them[.]” 25 T.J., Wills § 114 (2020) (citing Waller v. Sproles, 22 S.W.2d 4, 5
(Tenn. 1929) (“[T]he testator could not by mere words disinherit his next of kin . . . . [b]ut
he could do so by will disposing of his entire estate.”); Nichols v. Todd, 101 S.W.2d 486,
490 (Tenn. Ct. App. 1936) (“A testator can disinherit his heirs only by giving his property
to others, and real property not devised will pass to the heir under the laws of descent.”)).

       In light of the foregoing authority, we must ascertain to whom Testator left his
property to determine whether Erin was actually disinherited. The Primary Remainder
Beneficiaries clause, which is the only clause that makes any dispositions in the will,

                                             -8-
disposes of the estate by dividing it “into as many equal shares as there are living children
of mine and deceased children of mine with issue then living” and directing how the shares
will be given to the beneficiaries. That clause defines “child” or “children” to mean “a
person who has a parent-child relationship, as defined under applicable state law, with the
person through whom this person claims benefits under my will.” Earlier in the will, in the
Family clause, Testator specified that “any provision for my children includes the below-
named children, as well as any child of mine hereafter born or adopted.” Then, Elizabeth’s
name is listed.

        The Family clause does not of itself dispose of any property, but “it may be resorted
to and found useful in resolving doubts as to the meaning of particular dispositive clauses
of the will.” McDonald, 205 S.W. at 313. However, “words of testamentary direction
cannot be disregarded as surplusage, if any reasonable meaning can be drawn from them.”
Rinks v. Gordon, 24 S.W.2d 896, 897 (Tenn. 1930). So, it is the words of the Primary
Remainder Beneficiaries clause that may not be overlooked, as they are the only words that
dispose of Testator’s estate. The Primary Remainder Beneficiaries’ definition of who is a
child thus controls, and given the seeming inconsistency between it and the Family clause,
we now parse the language to determine whether Testator intended to leave a share of his
estate to Erin or not.

       The Family clause clearly indicates that Testator considered Elizabeth as his child
by stating, “Unless otherwise specifically indicated in this Will, any provision for my
children includes the below-named children . . . [:] Elizabeth McKinney.” While Elizabeth
argues that the Family clause “limits Testator’s ‘children’ to Appellee Elizabeth
McKinney,” we respectfully disagree with her interpretation. Testator chose to use the
word “includes” in this phrase. To “include” something is “[t]o contain as a part of
something.” Include, BLACK’S LAW DICTIONARY (11th ed. 2019). As this Court has
recently stated in the case of In re Estate of Clifton, in which we interpreted a will with
language almost identical to the clauses at issue in this case in a will construction suit
brought by that testator’s great-grandchildren:

               [W]hen the word “includes” or “including” is used, “it serves as a term
       of enlargement, not one of restriction.” Lovlace v. Copley, 418 S.W.3d 1, 18
       (Tenn. 2013); see Sears, Roebuck & Co. v. Roberts, No. M2014-02567-
       COA-R3-CV, 2016 WL 2866141, at *6 (Tenn. Ct. App. May 11, 2016)
       (recognizing that “use of the term ‘include’ does ‘not ordinarily introduce an
       exhaustive list’” (quoting Antonin Scalia & Bryan A. Garner, Reading Law:
       The Interpretation of Legal Texts 132 (2012))). Thus, by stating that “‘issue’
       . . . includes a person who has a parent-child relationship with [Testator’s
       children],” the will does not exclude those who do not.

633 S.W.3d 557, 560 (Tenn. Ct. App. 2021) (emphasis and second pair of bracketed text
in original), appeal denied (July 12, 2021).

                                            -9-
       Testator’s choice of wording in the Family clause ensures that Elizabeth would be
included as a beneficiary by identifying her by name, but it does not limit the word
“children” in such a way that others could not also be included in the category of children.
Indeed, the clause provides that the will might “otherwise specifically indicate[]” that
children could be defined differently. We find that the inclusive wording chosen by
Testator does not limit every instance of the word “children” that appears in the will to
mean only “Elizabeth.”

        Indeed, the Primary Remainder Beneficiaries clause provides such a specific
indication that the word “children” had a broader meaning. It disposes of the estate by
dividing it “into as many equal shares as there are living children of mine and deceased
children of mine with issue then living” and directs how the shares will be given. It then
states, “The terms ‘issue,’ ‘child,’ ‘children,’ include a person who has a parent-child
relationship, as defined under applicable state law, with the person through whom this
person claims benefits under my will.”

        The “applicable state law” referred to in the sentence is Tenn. Code Ann. § 31-1-
101, which defines a person’s “issue” as “the person’s lineal descendants, adopted as well
as natural born, of all generations, with the relationship of a parent and child at each
generation being determined by the definitions of child and parent contained in this title.”
Id. § 31-1-101(6) (emphasis added). The Code defines “child” to “include[] any individual,
adopted or natural born, entitled to take as a child under this title by intestate succession
from the parent whose relationship is involved and excludes any person who is only a
stepchild, a foster child, a grandchild or any more remote descendant.” Id. § 31-1-101(1).
Meanwhile, “parent” is defined to “include[] any person entitled to take, or who would be
entitled to take if the child, adopted or natural born, died without a will, as a parent under
this title by intestate succession from the child whose relationship is in question and
excludes any person who is only a stepparent, foster parent, or grandparent.” Id. § 31-1-
101(7). Applying these definitions, there is no question that Erin fits the statute’s definition
of a child or that Testator had a parent-child relationship with her.3 Thus, she would claim
benefits under the will through Testator himself, as would Elizabeth.




  3
    Elizabeth’s arguments and the trial court’s conclusions appear to be based on a reading of the definitions
in the Primary Remainder Beneficiaries clause that is not in line with the actual words; the trial court found
that “[b]ecause Erin does not enjoy a parent-child relationship with another person ‘through whom’ she
claims benefits under the will, this provision does not generally or specifically reflect Testator’s intent to
include her.” (Emphasis added.) We do not read the sentence in the will that way, as the applicable law
contemplates that the relationship is evaluated “at each generation,” Tenn. Code Ann. § 31-1-101(6). There
can be no dispute that Erin fits the definition of a child as set forth in Tenn. Code Ann. § 31-1-101(1), that
Testator fits the definition of a parent set forth in Tenn. Code Ann. § 31-1-101(7), and thus she and Testator
had a parent-child relationship.


                                                   - 10 -
       In light of our construction of the language in the Family clause as being inclusive,
rather than exclusive, we conclude that the language of the Primary Remainder
Beneficiaries clause provides a broader definition of “children” that gives effect to
Testator’s intent that Elizabeth be included as a beneficiary, per the Family clause, and also
includes Erin as a beneficiary under the will.4

       Construing the two clauses in this way, as advocated for by Erin,5 permits us to
retain every word of the will and yields a harmonious construction. See Wood v. Polk, 59
Tenn. (12 Heisk.) 220, 224 (Tenn. 1873) (reciting that “[i]t is a safe law in the construction
of wills, that all the parts of a will are to be construed in relation to each other, and so as,
if possible, to form one consistent whole.”); McDonald, 205 S.W. at 315 (instructing that
a court should “hesitate to thrust out of a will any part of the language of the testat[or]” and
that “[t]o justify the suppression of a single descriptive term, that term must plainly be out
of harmony with the other parts of the demonstration, after putting a reasonable
construction upon the entire descriptive context, and ‘the judicial leaning should be to the
retention of every word.’” (quoting Evens v. Griscom, 42 N.J.L. 579, 594 (N.J. 1880)).

       In summary, the Primary Remainder Beneficiary clause’s broad language renders
both Elizabeth and Erin as Testator’s beneficiaries under this will, pursuant to the parent-
child relationship each had with Testator. The Primary Remainder Beneficiary clause,
therefore, does not affirmatively dispose of all his estate to other people, to the exclusion
of Erin, as would be required in order to disinherit her. We construe the will to devise
Testator’s estate to both Erin and Elizabeth, equally.




   4
    We note that the will uses the plural word “Beneficiaries” (as opposed to “Beneficiary” or
“Beneficiar(ies)”) in several other clauses, which provides further support for this interpretation of the will.
   5
     Even under the construction urged by Elizabeth, we ultimately get to the same result as we have reached
today. Elizabeth argues that the “Family” clause’s specificity outweighs the general definition of children
contained in the later Primary Remainder Beneficiaries clause. She argues that the construction advocated
by Erin, which we have concluded is correct, renders the Family clause meaningless. However, the
approach Elizabeth advocates—that the Family Clause controls—is unsupported by the law. To adopt the
construction urged by Elizabeth, we would have to disregard this subsequent definition provided by Testator
in the Primary Remainder Beneficiaries clause. This we cannot do. “When there is a conflict between earlier
and subsequent clauses in a will, the latter must control. The rule applies only where the clauses are
inconsistent, as clauses should be reconciled if possible.” 25 T.J., Wills, § 98; see also Henry v. Hogan, 23
Tenn. 208, 210 (Tenn. 1843) (stating that where clauses of the will “are inconsistent and contradictory, and
can not therefore stand together, . . .by all principles of construction, the last must prevail over the first.”);
Wood, 59 Tenn. (12 Heisk.) at 224 (reciting that “where several parts [of a will] are absolutely
irreconcilable, the last must prevail.”). Applying this authority, the latter clause in the will, which in this
case is the Primary Remainder Beneficiaries clause, controls. Under its broader definition of “child” and
“children,” Erin is a beneficiary.
                                                     - 11 -
                                     CONCLUSION

       We reverse the judgment of the trial court and remand the matter for further
proceedings consistent with this opinion. Costs of this appeal are assessed against the
appellee, Elizabeth McKinney, for which execution may issue if necessary.




                                                 _/s/ Andy D. Bennett_______________
                                                 ANDY D. BENNETT, JUDGE




                                        - 12 -